Citation Nr: 0506317	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for impairment of the 
right femur due to fracture of right femoral neck, currently 
rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1993 to 
July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted an increased rating of 30 percent 
for impairment of the right femur due to fracture of right 
femoral neck, effective June 30, 2001. 

On a November 2003 VA examination report, the veteran appears 
to raise the issue of entitlement to service connection for 
gastrointestinal distress and nausea as secondary to the 
medication for his service-connected impairment of the right 
femur due to fracture of right femoral neck.  This issue is 
referred to the RO.

In a May 2004 rating decision, the RO denied entitlement to 
individual unemployability, and notified the veteran of this 
decision and his appellate rights in June 2004.  As the 
veteran has one year from the date of notice to disagree with 
this decision, the Board refers this issue to the RO.  


FINDINGS OF FACT

The veteran's impairment of the right femur due to fracture 
of right femoral neck is currently manifested by pain, which 
is aggravated by prolonged sitting, walking, or strenuous 
activities; weakness; fatigability; some disparity in leg 
length; surface tenderness; limp favoring his right side; 
some painful motion associated with internal and external 
rotation and flexion; minimal limitation of motion, the most 
severe being abduction 0 to 25 degrees, forward flexion 0 to 
100 degrees, extension 0 to 30 degrees without pain, 
adduction 0 to 20 degrees, internal rotation 0 to 10 degrees, 
and external rotation to 35 degrees; very early degenerative 
joint disease; occasional popping in the lateral aspect of 
the hip; recommended use of a cane, but no objective evidence 
of use of cane; and diagnosis of avascular necrosis.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
impairment of the right femur due to fracture of right 
femoral neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5054, 5250-5255, 5275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
January 2002 rating decision, a June 2003 statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
dated in December 2003 and May 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
an increased rating claim for impairment of the right femur 
due to fracture of right femoral neck.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in an August 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the August 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in August 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a January 2002 rating decision, the RO denied 
the increased rating claim for impairment of the right femur 
due to fracture of right femoral neck.  In August 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim on appeal, 
and clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, VA's 
duty to notify the veteran has been satisfied.



II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment reports dated from September 
2001 to December 2002, a July 2003 private orthopedic surgeon 
note, and VA outpatient orthopedic consults dated in December 
2003, January 2004, and March 2004.  In April 2004, the 
veteran notified VA of additional private hospital records, 
which are not of record.  In a later April 2004 email to VA, 
the veteran indicated that in reference to the private 
records, he originally felt this information was necessary 
since he believed his VA examination to be inadequate; but 
since that time, he had been reexamined by VA and was 
satisfied that VA had all relevant information concerning the 
extent of his disability.  He stated that he would look into 
obtaining the private records himself but in the meantime, 
requested that VA move forward regardless of whether it 
received the private records, as he believed the records had 
no new information.  In March 2004, the veteran's service 
representative indicated that there were employment records 
showing the veteran was terminated due to his service-
connected disability, which are not of record.  Thereafter, 
the veteran reported that he returned to school to get a 
degree.  After this case was certified to the Board, the 
veteran submitted work-study records in August 2004 showing 
that he was no longer employed as a work-study student.  The 
Board finds that while the RO has not considered this 
evidence, a remand is not necessary in accordance with 
38 C.F.R. § 20.1304(b) because the evidence does not show 
that the veteran is no longer employed due to his impairment 
of the right femur.

In an October 2004 report of contact, however, the veteran 
indicated that he had no additional evidence to submit 
regarding his increased rating claim.  Thus, the Board finds 
that VA has made reasonable efforts to assist the veteran and 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2001 and 
November 2003, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of increased ratings is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed an increased rating claim for impairment of 
the right femur due to fracture of right femoral neck in June 
2001.  He stated that his condition had increased in 
severity, specifically, because his right leg had a three 
quarter inch reduction in length.  He also stated in August 
2001 that he experiences continuous pain that unpredictably 
varies in degree from day to day and causes him to limp on 
his right leg.  He indicated that his disability has caused 
significant changes in his current job and career goals and 
forced him to accept a much less active lifestyle.  He noted 
that this has affected him financially and in his social 
life.  Specifically, he noted that he misses an excessive 
amount of work due to problems involving his disability, 
decreasing his opportunity for advancement.  He also stated 
that his physical constraints and lack of unused sick leave 
due to his condition preclude him from spending time with his 
friends.  In October 2002, the veteran stated that a VA 
examiner had made a rough measurement of both legs and found 
a four-centimeter difference in length, which the veteran 
stated was extreme.  In his January 2003 notice of 
disagreement, the veteran indicated that he had sought the 
opinion of an independent medical examiner because he was not 
satisfied with his VA examination and had been told that the 
significant difference in measurements of his right leg 
compared to his left was likely due to his favoring his right 
leg since his 1994 injury.  The veteran stated that it was 
explained that this gave him an abnormal stance since his 
weight was distributed unevenly.  The veteran also indicated 
that hobbies such as hiking and hunting have become 
impossible due to his inability to move over uneven terrain 
for any significant distance.  He noted that even simple 
sports like bowling are now a problem since his right leg 
will not support his weight.  He also noted that his right 
hip is sensitive to any outside pressure due to continued 
bone growth on the right femur, which he stated can be seen 
on his x-rays.  He stated that this prohibits him from 
sleeping or sitting comfortably for long periods, and that he 
has to stop driving after a couple of hours  and take 
frequent breaks from his desk job, which affects his work 
preference, bonuses, and annual raises.  He stated that he is 
using Vocational Rehabilitation benefits to get employment in 
a field better suited for his limitations, but that he does 
not think it unreasonable to also increase his disability 
rating to reflect his current impairment.  On his July 2003 
VA Form 9, the veteran stated that he has had to reduce to a 
part-time status at work, was denied annual pay raise 
increase, and most recently had his employment terminated 
largely due to his service-connected disability, specifically 
his inability to stay seated for longer than 2 hours.  He 
also stated that he has a high tolerance of pain, which gives 
medical examiners a false image of how different conditions 
affect him.

In the February 2005 brief, the veteran's representative 
requested that based on the veteran's level of disability he 
be awarded a 60 percent evaluation under Diagnostic Code 
5255, or a 70 percent analogous evaluation under Diagnostic 
Code 5054.

In sum, the veteran contends that the present severity of his 
impairment of the right femur due to fracture of right 
femoral neck is not represented by a 30 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
impairment of the right femur due to fracture of right 
femoral neck.  For this reason, the RO evaluated the 
veteran's service-connected disability by analogy under 
Diagnostic Code (DC) 5255 for impairment of the femur.  The 
Board will consider whether a higher rating can be granted 
under this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

The criteria of DC 5255 provide that impairment of the femur 
due to fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent rating.  Nonunion of the femur, 
without loose motion, with weight bearing preserved with the 
aid of a brace or with fracture of the surgical neck with 
false joint warrants a 60 percent rating.  Malunion of the 
femur with marked knee or hip disability warrants a 30 
percent rating, and with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
slight knee or hip disability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5255.  The words 
"marked," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups. A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. 38 
C.F.R. 4.71a, DC 5003.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5251.  Under DC 5252, limitation of flexion of the thigh 
to 10 degrees warrants a 40 percent evaluation; limitation to 
20 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; and limitation to 
45 degrees warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, DC 5252.  Under DC 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5253.

Additional provisions, which are potentially applicable to 
the veteran's hip disabilities, include DC's 5250, 5254, 
5275.  DC 5250 relates to ankylosis of the hip; DC 5254 
requires a flail joint of the hip; and DC 5275 addresses 
shortening of the lower extremity.

A 60 percent rating for shortening of bones of the lower 
extremity is assigned when it is over 4 inches (10.2 
centimeters); a 50 percent rating is warranted for 3 1/2 to 4 
inches (8.9 centimeters to 10.2 centimeters) for shortening 
of bones of the lower extremity; a 40 percent rating is 
assigned for 3 to 3 1/2 inches (7.6 centimeters to 8.9 
centimeters) for shortening of bones of the lower extremity; 
a 30 percent rating is warranted for 2 1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters) for shortening of bones of 
the lower extremity; a 20 percent rating is assigned for 2 to 
2 1/2 inches (5.1 centimeters to 6.4 centimeters) for 
shortening of bones of the lower extremity; and a 10 percent 
rating is warranted for 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) for shortening of bones of the lower 
extremity.  38 C.F.R. § 4.71a, DC 5275.  The Note following 
DC 5275 states that both lower extremities are to be measured 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  It is additionally noted that a 
rating under DC 5275 is not to be combined with other ratings 
for fracture or faulty union in the same extremity.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

An August 2001 VA examination report shows the veteran was 
medically discharged from service in 1994 because he 
fractured the femoral neck of his right hip and had surgical 
repair with open reduction and fixation.  The hardware was 
later removed from his right hip in 1995.  The veteran denied 
problems with osteomyelitis or infections and reported 
intermittent pain in his hip.  He stated that he was seen in 
the VA podiatry clinic in May 2001 and his right leg length 
was found to be one half-inch shorter than his left leg, 
which he was told may be causing or exacerbating pain.  The 
veteran indicated that he had continuous pain in his hip, but 
no weakness.  He stated that he had stiffness after prolonged 
sitting, but denied any locking up of the joint or abnormal 
motion.  He noted that when he previously worked in a grocery 
store, his hip would give way about twice a day, but that 
since he had a sedentary job, he does not notice his hip 
giving way.  The veteran noted that his pain and stiffness 
are aggravated by prolonged sitting, excessive walking, and 
after strenuous activities.  The examiner noted that the 
veteran does not use a crutch, brace, or cane, but does have 
a lift in his right shoe.  The examiner also noted that he 
had no constitutional symptoms of bone disease.

Upon physical examination, the examiner found a two-
centimeter difference in leg length from the anterior tibial 
tubercle to the medial malleolus.  On the left side, the 
measurement was 102 centimeters, and on the right side, 100 
centimeters.  The examiner found no sign of malunion or loose 
joint, and noted that previous x-rays showed that the hip 
joint was healed.  He found no drainage or edema, and some 
painful motion with external rotation of the right hip, as 
well as some surface tenderness.  He noted that the veteran 
walks with a definite limp favoring his right side.  He noted 
that there was no anklyosis.  The range of motion for the 
right hip was abduction 0 to 45 degrees; forward flexion 0 to 
135 degrees; adduction 0 to 20 degrees; internal rotation to 
40 degrees; and external rotation to 60 degrees.  He noted 
that the limbs themselves did not appear to be deformed, even 
though there was a two-centimeter difference in leg length on 
the right leg.  He found no sign of bone disease.  The 
diagnosis was status post repair of the fracture of the right 
femoral neck with residual right hip pain and shortening of 
the right leg; minimal limitation in range of motion of the 
right hip; and abnormal gait because of decrease in leg 
length in the right leg.

A September 2002 VA outpatient treatment report shows 
increased sclerosis in the trochanteric, femoral neck and 
femoral head areas from previous ortho hardware removal.  The 
nurse practitioner noted a bony spur inferior to the greater 
trochanter and extending laterally.  She also noted that the 
previous fracture appeared well healed, with no fracture line 
identified.

A December 2002 VA orthopedic consult note shows the veteran 
was able to walk on tiptoe and heels, though on the latter 
with an element of antalgia.  The physician also found that 
he was able to do a deep knee bend and get up with relative 
ease.  He found range of motion to include flexion to 100 
degrees; abduction to 45 degrees without discomfort; and 
interior and external rotation to 35 degrees, with pain 
towards extreme motion.  There was a negative Ely's and 
femoral nerve stretch test and negative straight leg rising 
test.  Deep tendon reflexes were normal.  The physician 
referred to a September 2002 x-ray, which showed a well-
healed fracture, some ectopic mature bone at the site of the 
fixation apparatus entry into the base of the femoral neck, 
and anterior to interior.  There was minimal irregularity of 
the femoral head with no evidence of avascular necrosis.  The 
December 2002 diagnosis was status post open reduction, 
external fixation and removal hardware for femoral neck 
fracture right hip; fracture healed with small amount of 
ectopic bone formation; possible greater troch bursitis; and 
very early degenerative joint disease of the right hip.  The 
examiner offered a greater troch tender area injection with 
Depot Medrol, but the veteran's preference was to wait until 
the symptoms became worse.  The physician recommended that if 
the symptoms increase an MRI of the hip should be taken, and 
also recommended that the veteran lose weight.

In July 2003, the veteran was evaluated by a private 
orthopedic surgeon because of hip discomfort.  The veteran 
complained of hip pain with any prolonged immobility, 
occasionally interfering with his sleep.  The veteran also 
noted occasional popping in the lateral aspect of the hip, 
with no increase in limitation of motion.  The physician 
noted that previous x-rays done in this clinic showed four 
Knowles pins in good position with no evidence of any 
avascular necrosis.  Upon examination, the physician detected 
no leg length disparity, found slight limitation of 
abduction, and very slight limitation of external rotation 
and internal rotation in flexion.  He found the veteran to 
have tenderness around the trochanteric bursa region.  He 
noted that x-rays in this examination showed significant 
ectopic ossification around the greater trochanter itself 
with fairly significant osteophytes.  The physician noted 
that it was explained to the veteran that there was no 
evidence of arthritis or degenerative changes in the hip 
itself, and that the only cure for the osteophytes would be 
surgical excision, which would run the risk of increasing the 
osteophytes.

A November 2003 VA examination report shows complaints of 
persistent pain in the right hip, increased in the past six 
months.  The pain was reported as daily, averaging 5 on a 
scale of 1-10.  There also were noted complaints of leg 
weakness and fatigability, and the inability to walk greater 
than one mile without experiencing increased pain and 
limping.  Precipitating factors included prolonged sitting, 
for example, two hours or longer, or walking and standing, 
especially walking greater than one mile.  The hip joint was 
reported to be stiff from time to time for range of motion, 
but there was no give-way or locking in the joint.  The 
problem was not reported to flare up on a regular basis, but 
was more of a chronic ongoing process.  The only alleviating 
factor was Ibuprofen.  The veteran indicated that he has a 
cane available but rarely uses it.  No other devices, such as 
corrective shoes, braces, or crutches were noted.  There were 
no known dislocations, subluxations or inflammatory arthritis 
of the right hip.  The veteran indicated that he had been a 
full-time student for the past six months, and that he had 
missed classes occasionally because of the pain.  He also 
stated that daily living is somewhat limited if he tries to 
have prolonged walking or sitting.  He is able to drive a 
motor vehicle only short distances.  He stated that currently 
he stays in an apartment upstairs on the second floor and 
that there is some hip discomfort related to that but not 
severe.

Upon physical examination, the examiner noted that the 
veteran walks without distress and without ambulatory aids or 
limping.  There was no redness in the region of the hip area 
or palpitation tenderness.  The range of motion of the right 
hip was flexion 0 to 115 degrees, painful at the apex.  
Extension was 0 to 30 degrees without pain.  Abduction was 0 
to 25 degrees without pain.  External rotation was 0 to 60 
degrees and internal rotation was 0 to 10 degrees, both with 
slight discomfort.  The range of motion had association with 
pain, as noted.  No local swelling; no instability of the 
joint noted; no guarding during the range of motion; and no 
local heat or redness detected.  The examiner noted an August 
2003 MRI of the right hip showing avascular necrosis of the 
anterior superior femoral head and the old right femoral neck 
fracture.  The November 2003 diagnosis was avascular necrosis 
of the right femoral head; and status post right femoral neck 
fracture.

A December 2003 VA orthopedic consult note shows avascular 
necrosis secondary to previous femoral neck fracture and 
increasing symptoms.  The veteran indicated that although he 
was hesitant about another surgery, he would like anything 
done to prevent further collapse.  The examiner recommended 
that given the veteran's worsening symptoms, the fact that he 
was already at the max dose of Ibuprofen and still with 
significant pain, and that he most surely would go on to 
further collapse in the future, everything should be done to 
help.  The examiner recommended the veteran see an orthopedic 
specialist at another VA hospital, where they had done a 
large trial of vascularized bone grafts for this problem.

A March 2004 VA orthopedic consult note shows the veteran was 
referred for an  evaluation of his MRI for evidence of 
avascular necrosis that could possibly be improved with a 
vascularized fibula graft.  The referral examiner reviewed 
the veteran's MRI and saw no significant avascular necrosis.  
The veteran thus was not deemed a candidate for surgery, but 
was encouraged to continue to take Ibuprofen for pain and to 
use a cane as occasion requires.

Upon review of the evidence, the Board finds that the 
veteran's present level of disability does not warrant a 
rating higher than 30 percent for impairment of the right 
femur due to fracture of right femoral neck.

As noted, the veteran is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, DC 5255 for impairment of 
the femur.  In order to get the next higher rating of 60 
percent, there must be nonunion of the femur, without loose 
motion, with weight bearing preserved with the aid of a brace 
or with fracture of the surgical neck with false joint.  DC 
5255.  An August 2001 VA examination report shows no sign of 
malunion or loose joint in the right hip, and the examiner 
noted previous x-rays showing that the hip joint was healed.  
The examiner also noted that the veteran did not use a 
crutch, brace, or cane, but did have a lift in his right 
shoe.  A November 2003 VA examination report shows no known 
dislocations, subluxations, or instability of the joint.  The 
veteran was reported to have a cane available but rarely used 
it.  No other devices, such as corrective shoes, braces, or 
crutches were noted.  In March 2004, the veteran was 
encouraged to use a cane as occasion requires; however, there 
is no objective evidence of record indicating that the 
veteran currently relies on a cane.  Although use of a cane 
has been recommended, the evidence does not show nonunion of 
the femur.  Moreover, the veteran has not been fitted for a 
false joint.  Thus, the veteran's level of disability does 
not rise to the level of a 60 percent rating under DC 5255.  

Similarly, the veteran cannot receive a rating higher than 30 
percent based on limitation of motion of the hip.  An August 
2001 VA examination report shows forward hip flexion of 135 
degrees.  In December 2002, flexion was to 100 degrees.  In 
November 2003, flexion was 0 to 115 degrees, painful at apex.  
Under DC 5252, a compensable rating is only warranted if 
flexion is limited to 45 degrees.  Moreover, a compensable 
rating under DC 5251 is only warranted if extension is 
limited to 5 degrees; in November 2003, the veteran's 
extension was 0 to 30 degrees without pain.  

The veteran's level of disability also does not warrant a 
rating higher than 30 percent under DC 5253 for impairment of 
the thigh.  In August 2001 and December 2002, the veteran's 
abduction was found to be 0 to 45 degrees.  A November 2003 
VA examination report shows abduction was 0 to 25 degrees 
without pain.  DC 5253 only provides for a compensable rating 
if there is limitation of abduction of, motion lost beyond 10 
degrees.  Moreover, the veteran can only receive a 
compensable rating under DC 5253 for limitation of adduction 
if he cannot cross his legs.  An August 2001 VA examination 
report shows adduction to 20 degrees, with no evidence that 
the veteran cannot cross his legs.  Last, DC 5253 only 
provides a compensable rating if there is no evidence of 
limitation of rotation of, cannot toe-out more than 15 
degrees.  In August 2001, internal rotation was 40 degrees; 
external rotation was 60 degrees.  Internal and external 
rotation was reported to 35 degrees, with pain toward extreme 
motion in December 2002.  In November 2003, external rotation 
was to 60 degrees, and internal rotation was to 10 degrees, 
both with slight discomfort.  

The Board has considered whether a separate compensable 
evaluation may be made for limitation of motion of the hip 
due to arthritis under Diagnostic Code 5003 and 5010.  
Initially, the Board notes that the preponderance of the 
evidence does not show that the veteran currently has 
arthritis in his right hip.  Although the veteran was 
reported to have very early degenerative joint disease of the 
right hip in December 2002, arthritis was not found upon 
examination in July 2003 and November 2003.  Moreover, even 
if arthritis of the hip was found, a separate rating for 
limitation of motion would not be applicable.  Evaluations 
for distinct disabilities resulting from the same injury may 
be separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  However, limitation of motion 
of the hip due to impairment of the right femur has been 
considered and compensated under the 30 percent evaluation 
already assigned under Diagnostic Code 5255.  To assign a 
separate evaluation for limitation of the motion of the hip 
as attributable to arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic 
Code 5003 and following notes.

In addition, the residuals of fracture to the right femur 
cannot be rated under DC 5250 or 5254 as there is no evidence 
of hip ankylosis or hip, flail joint.  In August 2001, the 
examiner found no locking or ankylosis.

Finally, the veteran cannot be rated separately for 
shortening of a lower extremity under DC 5275.  In August 
2001, the veteran's right leg was found to be two centimeters 
shorter than his left leg.  The veteran indicated during the 
exam that he had previously been told that he had a one-inch 
leg length disparity.  In July 2003, however, the examiner 
found no leg length disparity.  The veteran also contended in 
his October 2002 statement that an examiner told him he had a 
four-centimeter leg length disparity.  Even if the veteran's 
right leg was four centimeters shorter than the left, as 
described by the veteran, any compensable rating under DC 
5275 could not be combined with other ratings for fracture or 
faulty union in the same extremity.  See Note in DC 5275.

The Board notes the veteran's representative's argument that 
the veteran should receive a 70 percent rating under DC 5054 
for moderately severe residuals of hip replacement 
(prosthesis) such as weakness, pain, or limitation of motion.  
DC 5054 is not for application, however, because although the 
evidence shows avascular necrosis, the veteran did not have a 
hip replacement. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the right hip, which is an 
important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of weakness and 
fatigability of the right hip, inability to engage in 
physical activities, or remain immobile for long periods of 
time affecting the ability to sleep or drive long distances, 
as well as objective evidence of a limp, some limitation of 
motion, and the recommendation to use a cane.  As noted, 
however, the veteran's present level of disability, including 
functional loss due to pain, is contemplated by the 30 
percent rating under DC 5255.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  In August 2001, the veteran 
stated that his inability to sit comfortably for long periods 
affected his work preference, bonuses, annual raises, and 
caused him to miss an excessive amount of work.  He stated 
that he was using Vocational Rehabilitation benefits to get 
employment in a field better suited for his limitations.  On 
his July 2003 VA Form 9, the veteran stated that he had to 
reduce to a part-time status at work, was denied annual pay 
raise increase, and most recently had his employment 
terminated largely due to his service-connected disability.  
Although the veteran has reported that the impairment of the 
right femur due to fracture of right femoral neck affects his 
employability and ability to receive raises and bonuses due 
to pain and discomfort on the job, this does not amount to 
the level of marked interference with employment.  Moreover, 
the veteran stated that he was making steps to find better-
suited employment with his Vocational Rehabilitation 
benefits.  Furthermore, there is no evidence of frequent 
periods of hospitalization.  Overall, this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 30 
percent rating DC 5255 for the residuals of fracture to the 
right femur.  See 38 C.F.R. § 4.7.  Thus, the veteran's claim 
for an increased rating is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine, 
but it does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating for impairment of the 
right femur due to fracture of right femoral neck is denied.




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


